Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-13  pertains to Species 1  for continuing prosecution  without traverse in the communication with the Office on 06/07/2022 is acknowledged.
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

                                           Claim Rejections - 35 USC § 103

3. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. 	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable  over Shim et al (US 2015/0161943) thereafter Shim 943
	With regard to claim 1, Shim 943 ( the abstract, Fig 1 and Fig 17 through 20)  discloses  all the invention of  a display panel, comprising: a substrate; a driving circuit layer disposed on the substrate( Fig 5) to form a signal electrode for the  driving transistor, wherein the signal electrode is a source electrode or a drain electrode; (Shown in Fig 7) a pixel electrode layer patterned to form a plurality of pixel electrodes of sub-pixel units, wherein each of the pixel electrode comprises a pixel electrode body and a pixel electrode extension that are electrically connected to each other; (Fig7) the pixel electrode body is positioned within a light-emitting section, the pixel electrode body is electrically connected to the signal electrode of the corresponding sub-pixel unit via a pixel signal line, (Fig 7)and the pixel electrode extension is positioned within the light-shielding area;( Fig 19 light shield 1970, para [0272] ) a repair line layer patterned to form a repair line; and an insulating layer positioned between the repair line layer and the pixel electrode layer; wherein a projection of the pixel electrode extension on the substrate partially overlaps a projection of the repair line on the substrate, and when the insulating layer of the overlapping section is perforated, the pixel electrode extension is electrically connected to the signal electrode of the other sub-pixel unit via the repair line.( Fig 17, repair line pattern 1711[para [0246]) 
Not disclosed in Shim 943 is the limitation wherein the driving transistor is a Thin Film Transistor and the pixel electrode body being electrically connected to the to a signal electrode of a corresponding sub-pixel unit by means of a pixel signal line. 
These limitations , however, are considered obvious and well known in the art of making display panel at the time the invention was made.

	With regard to claims 2,3,4,5,  Shim 943 ( the abstract, Fig 1 through 33)  discloses  
a display panel wherein the display panel comprises a plurality of sub-pixel units disposed in an array, and when the insulating layer of the overlapping section is perforated, the pixel electrode extension is electrically connected to the signal electrode of the adjacent sub-pixel units via the repair line.( Fig 17, repair lines 1711, para [0246])

Or. wherein both ends of the repair line are independently insulated from the pixel electrode extensions of the two sub-pixel units, and projections of the ends of the repair line on the substrate overlap projections of the pixel electrode extensions of the two sub-pixel units on the substrate, respectively.(Fig 17)
Or, wherein a connectional though hole is defined on the insulating layer, and a projection of one end of the repair line on the substrate overlaps a projection of a pixel electrode extension of one of the sub-pixel units on the substrate, and another end of the repair line is electrically connected to the pixel electrode extension of another sub-pixel unit via the connectional though hole.(Fig 17, Fig 18, para [0246] [0266])
Or, wherein a connectional though hole is defined on the insulating layer, a projection of one end of the repair line on the substrate overlaps a projection of a pixel electrode extension of one sub-pixel units on the substrate, and another end of the repair line is directly electrically connected to the signal electrode of another sub-pixel unit.( fig 17, repair lines 1711, 1721, para [0246][0247})  
With regard to claim 6, Obviously the display panel disclosed by Shim 943 can be a liquid crystal display type  ( see for example US Patent Application 2019/0197941 assigned to Lim et al para [0027] or (US 2020/0058722) assigned to Li para [0058]) .
With regard to claim 7, 8, Shim 943 ( the abstract, Fig 1 and Fig 17 through 20)  Shim wherein the light-shielding layer and the repair line layer are disposed on a same layer, and the repair line layer is patterned to form a repair line and a light-shielding layer that corresponds to a position of a thin film transistor. ( Fig 17, repair line pattern 1711[para [0246]) ( Fig 19 light shield 1970, para [0272] )
Or, wherein the source and drain layer and the repair line layer are disposed in a same layer, the repair line layer is patterned to form a repair line, a source of the thin film transistor, and a drain of the thin film transistor.( Shown in Fig 17,Fig 18, Fig 19)
	With regard to claim 9, Shim 943 ( the abstract, Fig 1 through 20)  discloses a display panel  wherein the display panel is an organic light- emitting diode (OLED) display panel, (para [0056],[0057}) and other limitations as recited in claim 9 are either described in Shim 943 disclosure or of regular routines limitation known by a person skilled in the art at the time the inventions was made3 
	With regard to claims 10-13 these claims are obvious over Shim 943 for the same rationale as the rejection of claim 9.

5	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

6.	A shortened statutory period for response to this action is set to expire 3 (three)
months and 0 (zero) day from the day of this letter. Failure to respond within the period
for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

7.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.
                                                     CONCLUSION

8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                 /THINH T NGUYEN/                                                                 Primary Examiner, Art Unit 2897